           Case 4:17-cv-00780-DPM Document 70 Filed 07/24/19 Page 1 of 3
                         UNITED STATES COURT OF APPEALS
                             FOR THE EIGHTH CIRCUIT

                                             No: 19-2400

                                        James Andrew Tanner

                                                       Appellant

                                                  v.

 Kurt Ziegenhorn, in his individual capacity and Bill Bryant, Colonel, in his official capacity as
            head of the Arkansas State Police, an agency of the State of Arkansas

                                                       Appellees

                       William Sadler, "Bill", in his individual capacity, et al.

______________________________________________________________________________

      Appeal from U.S. District Court for the Eastern District of Arkansas - Little Rock
                                  (4:17-cv-00780-DPM)
______________________________________________________________________________

                                             MANDATE

          In accordance with the judgment of 07/03/2019, and pursuant to the provisions of Federal

Rule of Appellate Procedure 41(a), the formal mandate is hereby issued in the above-styled

matter.

                                                        July 24, 2019




Clerk, U.S. Court of Appeals, Eighth Circuit




   Appellate Case: 19-2400           Page: 1      Date Filed: 07/24/2019 Entry ID: 4811704
         Case 4:17-cv-00780-DPM Document 70 Filed 07/24/19 Page 2 of 3




             19-2400 James Tanner v. Kurt Ziegenhorn, et al "Mandate Issued"
             (4:17-cv-00780-DPM)
             ca08ml_cmecf_Notify to:                                          07/24/2019 04:36 PM


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing.

                               Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 07/24/2019
Case Name:       James Tanner v. Kurt Ziegenhorn, et al
Case Number: 19-2400
Document(s): Document(s)

Docket Text:
MANDATE ISSUED. [4811704] [19-2400] (Yvette Lisenby)

Notice will be electronically mailed to:

Mr. Reid Phillip Adkins, Assistant Attorney General: reid.adkins@arkansasag.gov,
katie.wilson@arkansasag.gov
Mr. William C. Bird, III: william.bird@arkansasag.gov, debra.sebring@arkansasag.gov,
agcivil@arkansasag.gov
Mr. William W. Hyman: hyman@arkansaslawking.com, william.hyman@gmail.com
Honorable D. Price Marshall, U.S. District Judge: Price_Marshall@ared.uscourts.gov,
Sherri_Black@ared.uscourts.gov, Chelsea_Wilson@ared.uscourts.gov,
Caroline_Boch@ared.uscourts.gov, zach_trail@ared.uscourts.gov
Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov


The following document(s) are associated with this transaction:
Document Description: Mandate
Original Filename:
/opt/ACECF/live/forms/YvetteLisenby_192400_4811704_MandateIssuedForms_386.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=07/24/2019] [FileNumber=4811704-0]
[4ff7d4afcc763c6334a97137495dbe95b36656dd59feac8645ad36ed5e5b277321e134e4d15f5fdb
823940360436fc7056d2f4134952acd37469825948d9ef66]]
Recipients:
         Case 4:17-cv-00780-DPM Document 70 Filed 07/24/19 Page 3 of 3



      Mr. Reid Phillip Adkins, Assistant Attorney General
      Mr. William C. Bird, III
      Mr. William W. Hyman
      Honorable D. Price Marshall, U.S. District Judge
      Mr. Jim McCormack, Clerk of Court

The following information is for the use of court personnel:


DOCKET ENTRY ID: 4811704
RELIEF(S) DOCKETED:
DOCKET PART(S) ADDED: 6335709
